Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/21 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statements, filed 05/04/21 & 05/19/21, have been considered and signed and do not affect the patentability of the allowed claims.

Allowable Subject Matter
Based on the RCE filed 05/04/21 & the most recent set of claims filed 06/22/20, Claims 91-94, 97-101 & 103-104 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided

Based on the most recent set of claims filed 06/22/20, the application has been
amended as follows:
In Claim 91 at Line 5, Line 6, Line 7 & Line 9, the word --access-- has
been added before each instance of the word “window”.
In Claim 103 at Line 2, the word --access-- has been added before the
word “window”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of
the instant application have not been rejected using prior art because none of the
references or reasonable combinations thereof could be found which disclose or
suggest all of the features of the claims, particularly a method for spinal surgery
comprising: forming an incision in the skin of a patient to access the spine; retracting a
leg of a triangle of soft tissue using a retractor to increase an access window to the
spine; passing a device through the access window, detecting nervous tissue in the
vicinity of the access window using an electrode coupled to the retractor; illuminating
the spine in the vicinity of the access window from a light source on an inner surface of
the retractor; and manipulating at least a portion of the spine through the access
window, and there is no reasonable motivation to modify the art of record to have these
features.
The closest prior art of record appears to be: Awasthi et al. (“Posterolateral

Dept, of Neurosurgery, Louisiana State University Medical Center, 2004:
www.medschool.lsuhsc.edu/neurosurgery/nervecenter/postlat.html).
Awasthi et al. discloses a posterolateral approach to cervical spinal surgery for
tumor visualization and resection in the paraspinous region, including the steps of
forming an incision to access the spine, retracting soft tissue to increase an access
window to the spine, passing a device/retractor through the access window, and
manipulating at least a portion of the spine through the window to include removing
material, but Awasthi et al. fails to disclose the step of retracting a leg of a triangle of
soft tissue to increase the access window to the spine, the step of detecting nervous
tissue in the vicinity of the access window using an electrode coupled to the retractor,
and the step of illuminating the spine in the vicinity of the window using a light source on
an inner surface of the retractor. Furthermore, there is no reasonable motivation to
modify Awasthi et al. with the claimed features without destroying the invention.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775